DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on April 9, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, D. Brent Kenady on April 19, 2021.
The application has been amended as follows. 
In claims:
In claim 24, lines 6-7, “
In claim 24, line 9, “
In claim 40, line 18, “
In claim 56, line 9, “.
Claim 69 has been canceled.
Allowable Subject Matter
Claims 1, 4-14, 16-19, 21-42 and 44-68 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 4-14, 16-19, 21-42 and 44-68 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
For example, the prior art of record does not teach “a first metal adjacent the surface and spaced from the surface by a distance of less than or equal to about 10 Å; there being no metal silicide or metal germanide between the first metal and the surface; a metal-containing composition adjacent and directly against the first metal; the metal-containing composition including a second metal in combination with a non-metal; and wherein the first metal is selected from the group consisting of Mg, Zr and Ni” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “the first layer having a thickness within a range of from at least about one monolayer to less than or equal to about 10 Å; the first layer comprising oxygen and a first metal; the relative amount of oxygen to the first metal being less than an amount sufficient to form stoichiometric metal oxide throughout the first layer; a second metal over and directly against the first layer; a second layer over and directly against the second metal; the second layer comprising nitrogen and a third metal; and wherein the first layer forms an upwardly-opening container-shape” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 24. Also, the prior art of record does not teach “a first layer over and directly against the first surface; the first layer having a thickness within a range of from at least about one monolayer to less than or equal to about 10 Å; the first layer comprising oxygen and a first metal; the relative amount of oxygen to the first metal being less                 
                    10
                
             Å; there being no metal silicide or metal germanide between the first metal and the surface; a metal-containing composition adjacent and directly against the first metal; the metal-containing composition including a second metal in combination with a non-metal; wherein the first metal is selected from the group consisting of Mg, Zr, Hf and Ni; and wherein the semiconductor material is doped to a concentration of no greater than about 1 x 1012 atoms/cm3 with conductivity-enhancing dopant” as within the context of the claimed invention as disclosed and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        April 19, 2021